United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1899
Issued: February 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 27, 2016 appellant filed a timely appeal from an August 18, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition causally related to a May 23, 2016 employment incident.
On appeal, appellant contends that his psychiatric condition and resultant total disability
from work were caused by the May 23, 2016 work incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2016 appellant, then a 32-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 23, 2016 he sustained acute stress disorder when someone
pulled a gun on him while he was making a delivery. He stopped work on the date of injury and
has not returned to work.
In a June 10, 2016 narrative statement, appellant further described the May 23, 2016
incident. He stated that he passed a man in a building where he was about to deliver a parcel to
an apartment when the man mouthed something and pointed a gun at him. Appellant related that
the man looked at him, and another individual in the stairwell, up and down. The gunman then
went downstairs. Appellant related that he continued to deliver packages in the building and
shortly afterwards contacted a coworker and his supervisor about the incident. He returned to the
employing establishment and informed his supervisor that he was unable to continue his
assignment.
In a June 15, 2016 report, Lisa Braun, a licensed clinical social worker, noted appellant’s
history which included having a gun pulled on him as he delivered packages at work. She
provided findings on mental examination and diagnosed acute stress disorder. In a June 17, 2016
letter, Ms. Braun reiterated her diagnosis of acute stress disorder. She related that appellant’s
symptoms would interfere with his ability to work for at least one month and possibly longer.
A New York City Police Department complaint noted that on May 23, 2016 an unknown
perpetrator pointed a gun at appellant and mumbled an unknown statement to him while he was
delivering packages. The perpetrator looked at him, as well as an unknown man in the stairway,
up and down and then fled in an unknown direction.
In a July 18, 2016 letter, OWCP advised appellant of the deficiencies in his claim and
requested that he submit additional factual and medical evidence, including a rationalized report
from his physician, which explained the cause of his emotional condition. It also requested that
the employing establishment respond to his allegations and submit evidence regarding his work
duties and any medical evidence, if he had been treated at its medical facility. OWCP advised
that medical evidence must be submitted by a qualified physician and noted that a social worker
was not considered to be a physician under FECA.
In response to the questions posed by OWCP and in undated narrative statements,
appellant provided, among other things, additional details about the May 23, 2016 incident, and
his inability to work following this incident.
In a July 29, 2016 letter, Ms. Braun restated her diagnosis of acute stress disorder.
By decision dated August 18, 2016, OWCP denied appellant’s claim as the medical
evidence of record did not contain a medical diagnosis from a qualified physician in connection
with the accepted May 23, 2016 employment incident. It noted that a licensed clinical social
worker was not a physician as defined under FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.4
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury caused by the accepted May 23, 2016 employment incident.
Appellant failed to submit sufficient medical evidence to establish that he had an emotional
condition causally related to the accepted employment incident.
In support of his claim, appellant submitted reports dated June 15 and 17 and July 29,
2016 from Ms. Braun, a licensed clinical social worker. However, it is well established that a

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

licensed clinical social worker is not considered a physician as defined under FECA and
therefore her reports are of no probative medical value.9
On appeal, appellant contends that his psychiatric condition and resultant total disability
from work were caused by the May 23, 2016 work incident. For the reasons stated above, the
Board finds that the medical evidence is insufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
emotional condition causally related to the May 23, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

R.W., Docket No. 14-1890 (issued February 11, 2015); see also 5 U.S.C. § 8101(2), which provides that the
term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law.

4

